           Case 1:18-cv-02885-RJL Document 9 Filed 12/26/18 Page 1 of 3



                       0IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                                Civil Action No. 1:18-cv-02885
Defendants


          PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STAY

       Plaintiff Jerome Corsi (“Mr. Corsi”) submits the following in response to Defendants’

Motion to Stay the January 3, 2019 hearing based on a “lapse of appropriations.” ECF No. 7.

Defendants’ motion is, in practice, proffered tactically for delay.

       Indeed, the so called “government shutdown” is only partial, and Defendants Robert

Mueller and the Office of the Special Counsel, which is an integral part of the U.S. Department

of Justice, is excepted in any event. Exhibit 1. Thus, Special Counsel Mueller’s prosecutors and

legal counsel can, at a minimum, be present at the hearing on January 3, 2019.

       Furthermore, it is highly doubtful that U.S. Department of Justice attorneys are actually

prohibited from working. By counsel for Defendants’ own admission, any furlough does not

apply across the board and is not applicable in compelling circumstances. 31 U.S.C. § 1342.

Here, Mr. Corsi has pled an ongoing constitutional violation to his right to privacy in violation of

the Fourth Amendment – a fundamental constitutional right. As ruled in the landmark case of

Mills v. District of Columbia, 571 F.3d 1304, 1312 (D.C. Cir. 2009), “it has long been

established that the loss of constitutional freedoms, `for even minimal periods of time,

unquestionably constitutes irreparable injury.’” In fact, the undersigned counsel has today, after

this supposed furlough, been receiving today substantive pleadings prepared and filed by U.S.
             Case 1:18-cv-02885-RJL Document 9 Filed 12/26/18 Page 2 of 3



Department of Justice attorneys all morning and afternoon in various cases. This shows that they

can work and are working even today, and therefore can attend the January 3 hearing. Counsel

for Defendants does not need any additional time to respond to Plaintiff’s submission today with

regard to the related case designation, as it is a simple and straightforward matter.

       In the past, in Klayman I, this Court had ordered U.S. Department of Justice attorneys to

work around the clock in a matter at the pinnacle of national appearance. Given that this case is

related to and a continuation of the alleged unconstitutional illegalities found by this Court in

Klayman I, the same exigency exists. The Court has likely recognized this in scheduling the

hearing expeditiously, and given that, can require counsel by court order for Defendants to

appear. They will not be prejudiced in doing so. They will certainly receive any back pay for any

time expended, as historically has been the case with so called government shutdowns. And, the

court’s request that they appear on January 3, 2018 will obviously carry weight with their

superiors.

      It is not uncommon for lawyers of the Department, of which the undersigned counsel was

once, to put in non- working hour time that is required to defend or prosecute cases, including

working on weekends and nights. This is routine in our profession.

       Practically and importantly, Mr. Corsi, his spouse and his counsel, Larry Klayman, who

is on the West Coast have already made travel arrangements and Mr. Klayman has rearranged his

client and litigation schedule so that he can be present at the January 3, 2019 hearing. A stay is

therefore not only unnecessary, it would also prejudice Dr. Corsi, his spouse and his counsel.

       Based on the foregoing, Mr. Corsi respectfully requests that this Court deny Defendants’

motion for stay and keep the January 3, 2019 hearing on calendar in order to prevent unnecessary

and unwarranted delay.




                                                  2
          Case 1:18-cv-02885-RJL Document 9 Filed 12/26/18 Page 3 of 3



Dated: December 26, 2019                            Respectfully submitted,
                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP, P.A.
                                                    2020 Pennsylvania Avenue N.W.
                                                    Suite 800
                                                    Washington, D.C. 20006
                                                    (310) 595-0800
                                                    leklayman@gmail.com




                                CERTIFICATE OF SERVICE

       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, December 26,

2018, a copy of the foregoing was filed via this Court’s ECF system and served upon all parties

and/or counsel of record.


                                                           /s/ Larry Klayman
                                                           Larry Klayman




                                                3
Mueller's office would continue
                Case 1:18-cv-02885-RJL Document 9-1 Filed 12/26/18 Page 1 of 2




working in the event of a
government shutdown




Washington (CNN) — Special counsel Robert Mueller's office would still be
able to continue working if the federal government shuts down next week as a
result of lawmakers' inability to produce a spending package before funding
expires for several government agencies.

Mueller's office is "funded from a permanent indefinite appropriation and
would be unaffected in the event of a shutdown," a Justice Department
spokesperson told CNN Wednesday. "The appropriation bills before Congress
do not touch the (special counsel's office)."

Should no deal be reached by December 7, funding for several agencies,
including the Department of Homeland Security, will expire.

Concerns about the continuity of Mueller's investigation, which is
                                            investigating
                Case 1:18-cv-02885-RJL Document                 Russian
                                                9-1 Filed 12/26/18 Page 2 ofinterference
                                                                             2             in
                                     the 2016 presidential election and
                                     whether anyone from President Donald
                                     Trump's campaign was involved, were
                                     also raised earlier this year when an
                                     eventual shutdown loomed in January.
                                     At the time, a Justice spokesperson
confirmed to CNN that employees in the office are considered exempt from
furlough and "would continue their operations in the case of a lapse in
appropriations."

CNN's Phil Mattingly and Eli Watkins contributed to this report.
